The elaborate and very able arguments of counsel, both oral and by brief, invite to an extended discussion of numerous questions germain to the issues covered by the record; but, as we view the case, many of the propositions become unimportant, and the vital questions which are determinative of the rights of the parties in this court may be disposed of in a comparatively limited space.
Briefly stated the claim of the plaintiffs in error, as put by their counsel, is that: Under the terms of item nine of the will the title to all the real estate (wherever .situated) was devised to W. R. Stafford and Clay Crawford as devisees in trust; that upon the pre-bate of the will in Ohio and the acceptance of the trust by Stafford and Crawford, the fee simple title to all real estate in Michigan and elsewhere vested in them as such devisees in trust, and the Probate Court of Lucas County, Ohio, then acquired jurisdiction of such trust and of the trustees; that the probate courts in Michigan have no jurisdiction over testamentary trusts or trustees, chancery having exclusive jurisdiction thereof; that the exceptions which were disallowed covered items amounting to several thousand dollars of moneys received from the s'ales of land, and the products thereof, and expenditures for the cultivation of the land, all which items forih part of the trustees’ accounts over which a court of chancery has jurisdiction. Hence the confirmation of Stafford’s accounts by the Probate Court of Huron County, Michigan, as to these trustee items, was without jurisdiction and void.
That the title to the land is derived from the will and that it vested in Stafford and Crawford as devisees in trust upon their acceptance and qualification as such, and that the Probate Court of Lucas acquired jurisdiction as to matters relating to the trust which should arise out of assets in Ohio, need not be disputed, but the assumption that that court acquired jurisdiction over the conduct of the executors and trustees with respect to lands lying outside the limits of the state of Ohio, does not follow. The claim is directly in conflict with the general rule, held in Vaughan v. Northup, 15 Pet., 1, to be: “Every grant of administration is *108strictly confined in its authority and operation to the limits of the territory of the government which grants it, and does not, de jure, extend to other countries. It can not confer, as a matter of right, any authority to collect assets of the deceased in any other state; and whatever operation is allowed to it beyond the original territory of the grant is a mere matter of courtesy which every nation is at liberty to yield or to withhold according to its own policy and pleasure, with reference to its own institutions, and the interests of its own citizens.” The same doctrine is announced by Justice Storjg in his Conflict of Laws, where, at Section 514, it is stated-: “It is exceedingly clear that the probate grant of letters testamentary or of letters of administration in one country give authority to collect the assets of the testator or intestate only in that country, and do not extend to the collection of assets in foreign countries; for that would be t'o assume an extra-territorial jurisdiction or authority, and to usurp the functions of the foreign local tribunals in that matter. It is no answer to say that the effects of the testator or intestate are assets wherever they are situated, whether at home or abroad, * * * The question is not whether tliej'- are assets or not, but who is clothed with authority to administer them; and this must be decided by the local jurisdiction where they are situated, for the original administration has no extra-territorial operation.” Again, speaking of ancillary administration, the author (Section 513) observes: “Still, however, the new administration is made subservient to the rights of the creditors, legatees and distributees who are resident within the country wherein it is granted; and the residuum is transmissible to the foreign country only when a final account has been settled in a proper tribunal where the new administration is granted, upon the'equitable principles adopted by its own law in the application and distribution of the assets found There.” This is recognized law in Michigan, Reynolds v. McMullen, 55 Mich., 568; McIntire v. Conrad, 93 Mich., 526; in New York, Parsons v. Lyman, 20 N. Y., 103, and seems to be the uniform doctrine of all the courts. It has been regarded as the law of Ohio from early times. In Wills v. Cowper, 2 Ohio, 124, Sherman, J., expresses it thus: “But the' very appointment, ¡as well as the power of an administrator over the estate of a-decedent, emanates from the laws of the country where he receives his appointment. The extent of his authority, and the manner in which it shall be exercised, depend *109upon legislative enactments/ and is confined to the jurisdiction of the country granting the administration. Doe v. McFarland, 9 Cranch, 151. An administrator, as such, can not intermeddle with the effects of his intestate in another state, unless permitted to do so by the laws of that state; otherwise it' would be in the power of one state to regulate the distribution of property situated in another. And the rule is the same whether the administration be general or with the will annexed. In either case the authority of the administrator emanates from the law, and can not extend beyond the jurisdiction of the power conferring the authority; and the will being annexed to the grant of administration, does not change the tenure by which the administrator holds his office.”
It follows from this that the executors could have only such authority over the Michigan lands as is given by the laws of that state, and they provide for the appointment by -the probate court of a special administrator where the validity of a will (as in this case) is contested, and of course such administrator would have to account to the court which appointed him. Dickinson v. Seaver, 44 Mich., 624; 3 Miller’s Compiled Laws of Michigan, paragraphs 9326, 9345, 9346, 9347. It is plain that the executors named in the will could have and did have, as such, no authority over the Michigan property so long as it was controlled, by the special administrator, and it is not of consequence that the administrator was one of the persons named as executor. Iiis authority came from the Probate Court of Huron County, and to that court alone was he required to account. And when the will was probated in Huron county, and letters testamentary issued, it became, by the statute of that state, the duty of the special administrator to turn over to the executor the property in his hands, which was done, and the executor then succeeded to all the powers of the special administrator, and was subjected to the same duty to administer according to the laws of Michigan, and to account to the probate court for his conduct. Same statute, paragraphs 9330, 9345. All these steps seem to have been taken strictly in accordance with the laws of that state, and it is clear, from these statutory provisions, that the state of Michigan has not, by comity or otherwise, extended the right' of an Ohio administrator or executor to administer the trust as to property in Michigan in any other way or manner than subject to the laws of Michigan.
*110It results that the adjudication of the courts of Michigan as to this estate is conclusive upon the plaintiffs in error appearing-in those courts, and settles the controversy here .against them, unless it is shown that such adjudication was without jurisdiction. The proposition urged by counsel, it will be borne in mind, is that the accounts rendered by Stafford to the Probate Court of I-Iuron County, Michigan, were accounts as trustee, and not as executor, and that the court was without jurisdiction to adjudicate them, 'such jurisdiction being lodged exclusively in the chancery courts. An ingenious argument is produced in support of this proposition, but we do not find It necessary to give the question ■ serious consideration in view of the action of the parties subsequent to the ■ judgment' of the probate court. Recurrence to the record shows that Clay Crawford, in appearing as an exceptor in -the Probate Court of Huron County, represented not only himself but specially two of the plaintiffs in error, viz: the Protestant Orphans’ Home and the Washington Street Congregational Church. From the. judgment of the probate court respecting one of Stafford’s accounts, Crawford, representing directly the other parties as well as himself, appealed to the'circuit court of that county, and as 'to the judgment respecting the other account, he, with his co-exceptors, followed Stafford’s appeal to that court, and there, as he had done in the probate court, took issue as to the justice and equity of the items of the accounts, and challenged the right of the probate court to take cognizance of the 'items thereof on the ground that they were only cognizable by the Lucas County Probate Court. In short, the cause was tried in the circuit 'court on its merits. It does not appear that any objection was made because of any lack of jurisdiction in the circuit court to hear and determine the issue, nor was there any objection respecting the way in which the controversy reached that court. Indeed it seems to be conceded that the circuit court is a court of general jurisdiction, thus possessed of power to pass upon its own jurisdiction, having also chancery powers; and such we understand to be the fact. Miller’s Compiled Laws, paragraph 415. The parties, therefore, were then in a court which, according to the theory of plaintiffs in error, was such a court as should have been resorted to in the first, instance. In that' court the parties joined issue, and the cause went'forward to- final judgment. How can the parties who *111then entered their appearance at the trial and submitted their 'controversy be heard now t'o dispute the jurisdiction of that court. We think they can not. That -the cause got into that court by appeal from a court which had not jurisdiction of it (if that be the case), rather than by original pleadings and process, was after all but an irregularity not affecting any substantial right, and one which may be waived. The record shows that it was waived. It was in legal effect not different from the submission of an agreed case, practice familiar to us by virtue of Section 5207, Revised Statutes, respecting any controversy of which the court would have jurisdiction if an action were brought, and which seems to be authorized by the law of Michigan. 3 Compiled Laws, paragraph 10414.
We hold the law to be that where parties voluntarily, and without objection, submit to a court having jurisdiction of the subject matter, their controversy, and the cause proceeds therein regularly to trial and final judgment, they will be held to have waived their right to object to the jurisdiction of that court even though the cause had been taken into it by an appeal from an inferior court which had not jurisdiction of the subject matter. The cases of Pennywit v. Foote, 27 Ohio St., 600; Spier v. Corll, 33 Ohio St., 236; Scobey v. Gano, 35 Ohio St., 550, and Gross v. Armstrong, 44 Ohio St., 613, cited and relied upon by counsel, have no application to the facts of this case, but the principle involved more resembles Hallam v. Jacks, 11 Ohio St., 692; Collins v. Davis, 33 Ohio St., 567; Andrews v. Youngstown, 35 Ohio St., 218; Kershaw v. Snowden, 36 Ohio St., 181, and Jones v. Booth, 38 Ohio St., 405.
If the conclusion that the parties who appeared as exceptors in the Circuit Court of Huron County and now appear here as plaintiffs in error can not question the j urisdiction of that court as well founded, equally are the other plaintiffs in error forbidden to question it. Having applied to be admitted as parties in the Common Pleas of Lucas County, as legatees under the will, and there having been properly held to belong to a class for whose benefit the action had been prosecuted, and having there adopted as their own the exceptions filed by the Protestant Orphans’ Home, their rights as plaintiffs in error rest upon the same foundation and are to be measured by the same rule that applies to the others who seek relief at the hands of this court.
*112It is suggested' that the' error case in the Supreme-Court of Michigan was not heard on its merits but was disposed of on the ground of a defect in the record. Nevertheless the judgment of the circuit court was affirmed, and the determination is equally conclusive as a final judgment'.
Having determined that the cause was heard and decided by a court of Michigan possessed of adequate jurisdiction to entertain and adjudicate it, and applying-to the case the mandate of the Constitution of the United States (Article IV, Section 1), that: “Full faith and credit shall be given in e'ach state to the public acts, records and judicial proceedings of every other state,” we necessarily reach the further conclusion that the settlement of the accounts of Stafford as special 'administrator and as executor, made by the Circuit Court of Huron County; Michigan, and affirmed by the Supreme Court of that state, is conclusive upon the courts of Ohio as a final adjudication of those accounts, and that the judgment of the Lucas .Circuit Court and of the Common Pleas holding this to be the law should be affirmed.

Judgment affirmed.